Case 1:19-cv-01849-WJM-NRN Document 91 Filed 01/22/20 USDC Colorado Page 1 of 26




                          IN THE UNITED STATES DISTRICT COURT
                               FOR DISTRICT OF COLORADO

   CIVIL ACTION NO. 19-CV-01849-WJM-NRN

   JOHN S. WILSON,

           Plaintiff,

   v.
   XIANT TECHNOLOGIES, INC.,

           Defendant.


                          JOINT DISCOVERY DISPUTE STATEMENT


          Pursuant to the Court's Practice Standard E.3 and Minute Order (Doc. 89), the parties

  submit this Joint Discovery Dispute Statement, stating as follows:

          1.      The parties dispute (i) whether the deposition of Xiant's COO, Jason Suntych,

  should be combined with Xiant's 30(b)(6) deposition; and (ii) Xiant's partial objection to

  Plaintiffs Request for Production No.4.

          2.      After previously conferring by email, undersigned counsel conferred by telephone

  on January 14, 2020, but were unable to resolve their disputes.

          3.      Xiant's Position Statement is attached as Exhibit 1; Plaintiffs Position Statement

  is attached as Exhibit 2.

         4.       Pursuant to the Court's Practice Standard E.3, the parties' Position Statements are

  not filed with the Court's Electronic Court Filing System and not part of the public record. In the

  event public filing is necessary, the parties will request leave to file their Statements as Restricted.
Case 1:19-cv-01849-WJM-NRN Document 91 Filed 01/22/20 USDC Colorado Page 2 of 26




  Dated: January 15, 2020.

   OGBORN MIHM, LLP                       SPENCER FANE, LLP


   Is/ Michael P. Cross                   Is/ Scott Sandberg
   Murray Ogborn, Esq.                    Scott Sandberg, Esq.
   Michael P. Cross, Esq.                 1700 Lincoln Street, Suite 2000
   1700 Broadway, Suite 1900              Denver, CO 80203
   Denver, CO 80290                       Attorney for Defendant
   Attorneys for Plaintiff




                                      2
Case 1:19-cv-01849-WJM-NRN Document 91 Filed 01/22/20 USDC Colorado Page 3 of 26




                        XIANT TECHNOLOGIES, INC.'S POSITION STATEMENT

                                                 BACKGROUND

         Issues at Stake in this Lawsuit

                Plaintiff sued Xiant in 2018 for a commission on a "massive equity deal"- a

                               between Xiant and                        Xiant moved to dismiss the Complaint

         because Plaintiff sought a commission on a securities agreement without a broker's license. In

         response Plaintiff amended his Complaint to claim that the                                       purchase

         price secretly included license fees and equipment purchases. (Doc.        53,~   50). But Plaintiff has

         always sought a commission on the same "                     Agreement" that was:

         •   Documented with a
                                  in (Doc.   53,~~   32, 40-42, 46-50, 54-57);

         •   Provided for an equity investment "generating $                 in revenue" (Doc.   53,~   55).

         Correspondingly, Plaintiff claims entitlement to "a 5% commission on this transaction, the amount

         of$225,000"                         . (Doc.    53,~   56).

                Plaintiff bases his claim on Xiant's communications with Plaintiff.              Plaintiff's initial

         contact at Xiant was Jason Suntych. Throughout the entire time period at issue in Plaintiffs

         Second Amended Complaint, Jason was Plaintiffs primary if not exclusive contact at Xi ant. The

         parties have produced emails and text messages between Plaintiff and Xi ant, all of which are to or

         from Jason. Likewise, Jason was Xiant's primary point of contact with                     He is the Xiant

         representative with the most knowledge of any facet of Plaintiffs claims and Xiant's defenses. In

         most cases, he is the only person with first-hand knowledge.

         The Jason Suntych Deposition

                Xiant is a small company with few employees and Jason's services are vital to Xiant's

         business. His schedule is overbooked with Xiant's business and he has almost no time for his




                                                     EXHIBIT 1                                                         1 of 5
Case 1:19-cv-01849-WJM-NRN Document 91 Filed 01/22/20 USDC Colorado Page 4 of 26




         deposition.   That was particularly true in mid-November, when Plaintiffs counsel asked to

         schedule Jason's deposition. In response to this request, Xiant's counsel stated:

                I will check on some dates for Jason. Jason will be Xiant's 30(b)(6) designee as well and
                we should combine his deposition with the 30(b)(6) deposition, so please provide 30(b)(6)
                subjects for Xiant as well.

         See November II, 20 I9 email chain attached as Exhibit A. At that time, and over the following

         month, Plaintiffs counsel did not object to this request. Due to Xiant's year-end business rush

         and Xiant's attorney's early January trial, the parties agreed to schedule the deposition for January

         22,2020. When the parties agreed to the January 22 date, undersigned counsel reminded Plaintiffs

         counsel of the need for a combined deposition:

                We will hold January 22 for Jason Suntych's deposition. Please notice the deposition for
                my office. Also, Jason will be our 30(b)(6) witness on most or all subjects so please send
                me all of Plaintiffs 30(b)(6) subjects for Xiant at least two weeks before the deposition.

         See December 17, 20I9 email chain, attached as Exhibit B. Plaintiffs counsel did not object.

                On January 3, 2020, Plaintiff noticed Jason's deposition for January 22, but did not notice

         Xiant's 30(b)(6) deposition.    Undersigned counsel emailed Plaintiffs counsel and requested

         30(b)(6) subjects and a combined deposition. This time Plaintiffs counsel objected, for the first

        time, to a combined deposition. See January 3, 2020 email chain attached as Exhibit 0.

        The Request for "all communications" Between Xiant and

                On November II, 20 I9, Plaintiff served written discovery on Xiant. Xiant served its

        responses on December 11. Xiant responded to the discovery without objection, save one partial

        objection:

                REQUEST FOR PRODUCTION OF DOCUMENTS NO. 4:                                      Produce all
                communications between   Inc. and Defendant.

                ANSWER: Subject to the Protective Order entered in this case, Xiant will produce written
                communications concerning Plaintiff and negotiations of the
                To the extent this Requests seeks additional documents, Xiant objects to the Request as
                irrelevant, unduly burdensome, and not proportional to the needs of this case. Xiant and

                                                          2




                                                   EXHIBIT 1                                                     2 of 5
Case 1:19-cv-01849-WJM-NRN Document 91 Filed 01/22/20 USDC Colorado Page 5 of 26




                             engage in frequent and detailed communications concerning scientific and
                 technical specifications and matters that have no relevance to Plaintiff, the terms of the
                 contract between Xiant and                   or any other issue in this case. These
                 communications are voluminous, ongoing, and highly confidential.

         See Xiant's Responses to Plaintiffs First Set of Written Discovery, attached as Exhibit C.

                 Xiant produced records otherwise responsive to Plaintiffs requests. Specifically, Xiant

         produced over 2,600 pages of documents with communications concerning the "

         Agreement" alleged in the pleadings. These documents include all negotiations, revisions, and

         communications about the          and the                             .

                 Since entering the                                 Xiant has supplied lights used at nine

         different           poultry facilities located in several states. Xiant does so pursuant to the

                               and has received no payment for doing so. Xiant has received no payment

         after the            equity investment of which Plaintiff seeks a commission. Specifically, Xiant

         has received no payments for paid trials, equipment purchases, or license fees from               and

         Xiant has entered no agreements for such payments.

                            provides detailed poultry facility records to Xiant (the "Data") including daily

         records of

                                   Xiant has objected to producing the Data.

                 The Data includes bird ages, weights, molting, life cycles, mortality numbers and

        percentages, egg production numbers and percentages, and feed consumption. Daily data is

        aggregated into weekly data. A single spreadsheet has close to 400 lines, each of which represents

        a separate email.             closely guards the Data and Xiant is subject to a strict non-disclosure

        agreement barring its disclosure.     Xiant has not used the Data for any kind of metric for

        compensation from                   The Data would take significant time by numerous Xiant

        employees to compile.


                                                          3




                                                     EXHIBIT 1                                                   3 of 5
Case 1:19-cv-01849-WJM-NRN Document 91 Filed 01/22/20 USDC Colorado Page 6 of 26




                                                   ARGUMENT

         The Court Should Order Plaintiff to Combine Jason Suntych's Deposition and Xiant's
         30(b)(6) Deposition

                Plaintiff seeks redundant depositions for no good reason. "The court may, for good cause,

         issue an order to protect a party or person from annoyance, embarrassment, oppression, or undue

         burden or expense, including . . . prescribing a discovery method other than the one selected by

         the party seeking discovery.'' Fed. R. Civ. P. 26(c)(l)(C). "By order, the court may alter the limits

         in these rules on the number of depositions." Id. at (b)(2)(A).

                Jason is the witness for any conceivable 30(b)(6) subject and, if Plaintiff is allowed to split

         the depositions, Jason will be deposed twice. The needs this case do not warrant two depositions.

         This is not a complex case. Plaintiff claims dealings spanning one year during which Jason was

         Plaintiffs primary if not sole contact at Xi ant. Jason was also the primary contact between Xiant

         and               Plaintiff does not allege that Jason acted in any capacity other than a Xiant

         representative. The amount in controversy is $225,000. A combined deposition will give Plaintiff

         complete access to all information required in this case. And Xiant is a small company that cannot

         afford the fees for deposing Jason twice. Nor can Xiant afford to be without Jason's services for

         two preparations and depositions. Deposing Jason twice will unduly burden Xiant.

                The Court should order Plaintiff to combine the depositions of Jason Suntych and Xiant.

         If Plaintiff still intends to proceed with the January 22 deposition, then the Court should order

         Plaintiff to provide 30(b)(6) subjects by close of business on January 16, 2020.

         Plaintiff is Not Entitled to "all communications" Between Xiant and

                Xiant has already given Plaintiff documents concerning the dealings and

         Agreement" Plaintiff alleges, including over 2,600 pages of                   communications. The

         heavy burden of producing the massive added document scope that Plaintiff demands will provide


                                                          4




                                                   EXHIBIT 1                                                      4 of 5
Case 1:19-cv-01849-WJM-NRN Document 91 Filed 01/22/20 USDC Colorado Page 7 of 26




         no valid benefit. The additional documents Plaintiff demands are not relevant to Plaintiff's claims.

         Plaintiff claims a commission on moneys paid to Xiant and specifies the amounts actually

                     under the                  Agreement. Plaintiff alleges no other agreements and none

         exist. Xiant has provided the documents relating to communications about that payment, the

         and                             and all underlying dealings. Relevant             communications

         discovery ends there. Xiant's dealings with                 are document-intensive and ongoing.

         Plaintiffs lawsuit did not buy him a lifetime backstage pass to those dealings.

                Plaintiff demands the Data- a massive amalgamation of emails and attachments that have

         no bearing on any of Plaintiffs claims. The Data concerns proprietary technical information

         concerning poultry performance, not the              Agreement and certainly not any payment for

         which Plaintiff claims a commission.

                 The additional documents that Plaintiff demands are not proportional to this case's needs.

         The issue at stake is Plaintiffs entitlement to a commission on              s             payment

         to Xiant in 2018, not an endless foray into other dealings and Data. The additional documents will

         do nothing to resolve the issues pled in Plaintiffs Second Amended Complaint.

                Instead, producing the additional documents will burden Xiant. Compiling the documents

         will require significant time and resources. All these records are subject to strict non-disclosure

         obligations which spikes Xiant's burden.




                                                          5




                                                    EXHIBIT 1                                                   5 of 5
Case 1:19-cv-01849-WJM-NRN Document 91 Filed 01/22/20 USDC Colorado Page 8 of 26




    Sandberg, Scott

    From:                                  Sandberg, Scott
    Sent:                                  Monday, November 11, 2019 3:31 PM
    To:                                    Mike Cross
    Subject:                               RE: Depositions



    Mike-

    I will check on some dates for Jason. Jason will be Xiant's 30(b)(6) designee as well and we should combine his
    deposition with the 30(b)(6) deposition, so please provide 30(b)(6) subjects for Xiant as well.

    Scott Sandberg
    Spencer Fane LLP

    1700 Lincoln Street, Suite 2000 1 Denver. CO 80203
    0 303.839.3723
    ssandberg@spencerfane.com I spencerfane.com


    From: Mike Cross <Mike.Cross@omtrial.com>
    Sent: Monday, November 11, 2019 10:27 AM
    To: Sandberg, Scott <ssandberg@spencerfane.com>
    Subject: Depositions

    Scott,

    I will get you a draft 30(b)(6) notice for       in the next couple days. In the meantime, I would like to schedule
    Jason Suntych's deposition. Can you reach out to your client and put together a few dates?

    Thanks,

    Mike

    **Please note our firm address has changed as reflected below**

    Sincerely,

    Mike Cross
    Mike .Cross@omtrial.com

    OGBORN            IHM ~
    1700 Lincoln Street, Suite 2700
    Denver, CO 80203
    Denver: (303) 592-5900
    Los Angeles: (323) 403-5900
    Sioux Falls: (605) 432-8900
    www.OMTrial.com

    This e-mail and any attachments thereto are intended only for use by the addressee(s) named herein and may contain legally
    privileged and/or confidential information. If you are not the intended recipient of this e-mail or any attachments thereto is strictly
    prohibited. If you have received this e-mail in error, please immediately notify me by reply e-mail and permanently delete the
                                                                        1




                 Xiant Technologies, Inc.'s Position Statement EXHIBIT 1-A                                                            1 of 2
Case 1:19-cv-01849-WJM-NRN Document 91 Filed 01/22/20 USDC Colorado Page 9 of 26




    original and any copy of any e-mail and any printout thereof. These files and documents are legal documents that have been
    prepared by Ogborn Mihm, LLP.




                                                                    2




                Xiant Technologies, Inc.'s Position Statement EXHIBIT 1-A                                                        2 of 2
Case 1:19-cv-01849-WJM-NRN Document 91 Filed 01/22/20 USDC Colorado Page 10 of 26




  Sandberg, Scott

 From:                              Sandberg, Scott
 Sent:                              Tuesday, December 17, 2019 3:26 PM
 To:                                Mike Cross
 Subject:                           RE: Suntych Depo


 Mike    —




 We will hold January 22 for Jason Suntych’s deposition. Please notice the deposition for my office. Also, Jason will be
 our 30(b)(6) witness on most or all subjects so please send me all of Plaintiff’s 30(b)(6) subjects for Xiant at least two
 weeks before the deposition.

 Regarding documents, we are producing documents except as stated in response to Request for Production No.
 4. Starting today we will be producing them on a rolling basis as they are scanned, reviewed for privilege, and labeled.

 Thanks.

 Scott Sandberg
 Spencer Fane LLP

 1700 Lincoln Street, Suite 2000 Denver, CO 80203
 o 303.839.3723
 ssandbei qspencerfane.com spencerfane.corn


 From: Mike Cross <Mike.Cross@omtrial.com>
 Sent: Tuesday, December 17, 2019 10:17 AM
 To: Sandberg, Scott <ssandberg@spencerfane.com>
 Subject: RE: Suntych Depo

 Scott   —




 Let’s go with January 22 for Suntych’s deposition. We will send a notice.

 Please send me the documents referenced in the discovery responses and call me if any are being withheld. If so, I
 would like to get in front of the court on this quickly to allow time for the production and review of the documents prior
 to Suntych’s deposition.

 Thanks,

 Mike

Mike Cross
Mike.Cross@omtrial.com
1700 Lincoln Street, Suite 2700
Denver, CO 80203
Denver: (303) 592-5900
Los Angeles: (323) 403-5900
Sioux Falls: (605) 432-8900
www.OMTrial.com




                  Xiant Technologies, Inc.'s Position Statement EXHIBIT 1-B                                       1 of 3
Case 1:19-cv-01849-WJM-NRN Document 91 Filed 01/22/20 USDC Colorado Page 11 of 26




  From: Sandberg, Scott <ssandberg@spencerfane.com>
  Sent: Wednesday, November 27, 2019 5:06 PM
  To: Mike Cross <Mike.Cross@omtrial.com>
  Subject: RE: Suntych Depo

  Mike   —




  Between Mr. Suntych’s conflicts and my conflicts it has been hard to find dates. I have two trials but I had hoped at least
  one would go away, which is why I was waiting to respond. The trials haven’t gone away so we better go with what’s
  available. How does January 17, 22-24, or 28-30 work for you?

 Thanks,
 Scott

 Scott Sandberg
 Spencer Fane LLP

 1700 Lincoln Street, Suite 2000 I Denver, 0080203
 0 303.839.3723
 ssandberg(8ispencerIane.com i J2cffaDe.com


 From: Mike Cross <Mike.Cross@omtriaLcom>
 Sent: Wednesday, November 27, 2019 10:36 AM
 To: Sandberg, Scott <ssandberg@spencerfane.com>
 Subject: Suntych Depo

 Scott, how are you doing on dates for this? I would like to get this set as soon as possible.

 Thanks,

 Mike

 **please note our firm address has changed as reflected below**

 Sincerely,

 Mike Cross
 Mike.Cross@omtrial.com

 OBORNM IHM
 1700 Lincoln Street, Suite 2700
 Denver, CO 80203
 Denver: (303) 592-5900
 Los Angeles: (323) 403-5900
 Sioux Falls: (605) 432-8900
 www.OMTrial.com

 This e-mail and any attachments thereto are intended only for use by the addressee(s) named herein and may contain legally
 privileged and/or confidential information. If you are not the intended recipient of this e-mail or any attachments thereto is strictly
 prohibited. If you have received this e-mail in error, please immediately notify me by reply e-mail and permanently delete the
                                                                     2




                    Xiant Technologies, Inc.'s Position Statement EXHIBIT 1-B                                                 2 of 3
Case 1:19-cv-01849-WJM-NRN Document 91 Filed 01/22/20 USDC Colorado Page 12 of 26




 original and any copy of any e-mail and any printout thereof. These files and documents are legal documents that have been
 prepared by Ogborn Mihm, LLP.




                                                                3




                 Xiant Technologies, Inc.'s Position Statement EXHIBIT 1-B                                            3 of 3
Case 1:19-cv-01849-WJM-NRN Document 91 Filed 01/22/20 USDC Colorado Page 13 of 26




                                IN THE liNITED STATES DISTRICT COURT
                                     FOR DISTRICT OF COLORADO

        CIVIL ACTION NO . 19-CV-01849-WJM-NRN

        JOl-IN S. WILSON.

                  Plaintiff.

        \'.


        XIANT TI.:CIINOLOGIES. INC..

                  Dekndant.


              DEFENDANT XIANT TECHNOLOGIES, INC.'S RESPONSE TO PLAINTIFF'S
                            FIRST SET OF WRITTEN DISCOVERY


                 Xiant Tcdmologics. Inc .. by and through its attorneys Spencer Fane LLP. Responds to

       Plaintiffs 1-'irsl Set of Written Di scovery as follows:

                 INTERROGATORY NO. I: Describe your agreement \Vith Plaintift: John Wilson, for

       services to be performed on behalf of Xiant Technologies.

                 ANS\\'ER: Xi ant and Plaintiff engaged in some contract negotiations but never entered an

       agreement.

                 INTERROGATORY NO.2: Describe all agreements Xiant entered into with

       Foods. Inc.

                 ANSWER: Xiant and                 entered the                            produced in this

       action.

                 REQUEST FOR PROilUCTION OF DOCUMENTS NO. l: Please produce copies of

       nil communi~o:ations bct\veen Plaintiff John Wilson and any Xiant n:presentative. including texts



                                                                                                 Jl!'J-1680\'.I




                 Xiant Technologies, Inc.'s Position Statement EXHIBIT 1-C                                1 of 5
Case 1:19-cv-01849-WJM-NRN Document 91 Filed 01/22/20 USDC Colorado Page 14 of 26




       or email messages lx:tv..·ecn Mr. Wilson and any representative of Xiant Technologies, including

       all emails and text messages generated between Jason Suntych and John Wilson including. but not

       limited to. thost: generated through Xiant Technologies· service/computers and/or technology of

       any description.

                 ANSWER:        Responsi\·~   documents haw been produced or will be produced with these

       responses.

                 REQUEST FOR PRODUCTION OF DOCUMENTS NO. 2:                               Please produce all

       transcripts   or   rl!wn.lings of conversations with John Wilson by any individual or personnel

       associated with Xi ant Technologics as well as the actual voice recordings of all conversations with

       John Wilson and any individual or personnel associated in any manner with Xiant Technologies.

                ANSWER: Responsive documents hav\: been produced.

                REQllEST FOR PROD UCTION OF DOCUMENTS NO.3: Please produce copies of

       all   agn;cm~nts   Xiant t:ntered into with                    Inc.

                ANSWER: Responsive documents have been produced.

                REQllEST         FOR PRODUCTION             OF   DOCUMENTS NO. -':               Produce all

       communications       b~t\\'~en                  Inc. and Defendant.

                ANSWER: Subject to the Protective Order entered in this case, Xiant will produce \i\'ritten

       communications com:crning Plaintiff and negotiations of the                                       To the

       extent this   R~qucsts   seeks additional documents. Xiant objects to the Request as irrelevant. unduly

       burdensome. and not proportional to the needs of this case. Xiant and                         engage in

       frequent and detailed communications concerning scientific and technical spccitications and

       matters that han: no rcle\'ance to Plaintifi thl.! terms or the contract between Xi ant and
                                                            2

                                                                                                      31!946ROv.l




                Xiant Technologies, Inc.'s Position Statement EXHIBIT 1-C                                     2 of 5
Case 1:19-cv-01849-WJM-NRN Document 91 Filed 01/22/20 USDC Colorado Page 15 of 26




       or any other issue in this case. These communications are voluminous. ongoing, and highly

       confidential.

                  REQUEST FOR PRODUCTION OF DOCUMENTS NO. 5:                                 Produce all internal

       communications in Xiant"s possession regarding the                                   deal.

                  ANSWER: Subject to the Protective Order entered in this case. Xiant will produce its

       internal   ~ommunications     regarding the                                at a mutually convenient place

       and time.

                  REQUEST FOR PRODUCTION OF DOCUMENTS NO. 6:                                 Produce all internal

       communications in Xiant's possession regarding the contact, hiring. retention. and payment of

       Plaintiff for his services.

                  ANSWER: Xiant denies entering any contract. hiring. retention. or payment with Plaintiff.

       Suhject     to   the Protective Order entered in this case, will produce its non-privileged internal

       communications at a reasonable place and time.

       Dated: December II. 2019.

                                         Respectfully submitted:

                                         SPENCER FANE LLP

                                         /\/ Scoff C. Sandherg
                                         John 0' Brien,# 15183
                                         Scott C. Sandberg, #33566
                                         Spencer fane LLP
                                         1700 Lincoln Street. Suite 2000
                                         Denver. Colorado 80203
                                         Phone: (303) 839-3800
                                         Fax: (303) 839-3838
                                         Email: jobrien a sp~m:~rfan~ . co m; ssa ndben..!. u · ~pe ncer1:1ne.com
                                         Attorneys for Xiant Technologies, Inc.

                                                             3

                                                                                                          3X946XOv.l




              Xiant Technologies, Inc.'s Position Statement EXHIBIT 1-C                                             3 of 5
Case 1:19-cv-01849-WJM-NRN Document 91 Filed 01/22/20 USDC Colorado Page 16 of 26




                                                           VERIFICATION

               Jason Suntych. on behalf of Xiant              T~chnologies,   Inc., states that: (I) he is the Chief

       Operating Officer or Xiant: (2) he has read the fuctual infonnation set forth in the foregoing

       interrogatory response; and (3) the factual infonnation set forth in the foregoing intetTogatory

       response is true to the best or his knowledge. information. and belief and/or have been veri tied from

       reliable sources.


                                                              XIANT TECHNOLOGIES. INC.


                                                              By: ~~
               Subscribed and     S\"-' Orn   to before me on December II. 2019.



                            AMYCHANNUM
                              NOTARY PUBLIC
                            STATE OF COLORADO
                           NOTARY 10 20074009206                     Notary Public
                    MY COMMISSION EXPIRES MARCH 21, 2023



               My commission cxpin:s: fv \.6... t/ t h "Z. 11 1:0 2 3




                                                                 4

                                                                                                          3R9-16XOv .I




              Xiant Technologies, Inc.'s Position Statement EXHIBIT 1-C                                           4 of 5
Case 1:19-cv-01849-WJM-NRN Document 91 Filed 01/22/20 USDC Colorado Page 17 of 26




                                         CERTIFICATE OF SERVICE

                I hereby certify that on December I I, 2019, a copy of the foregoing was served via email
       to all counsel of record as follows:

       Murray Ogborn                                           Michael P. Cross
       Ogborn Mihm. LLP                                        Ogborn Mihm, LLP
       1700 Lincoln Street. Suite 2700                         1700 Lincoln Street, Suite 2700
        Denver, Colorado 80203                                  Denver, Colorado 80203
        E: Murnl\ .O!.!born ?t OMTrial.com                      E: Mikc.CrossrcN >MTrial.com


                                                    s/Sco/1 ('. Sandherg
                                                    Scott C. Sandberg




                                                       5
                                                                                                 J8l)4680v. l




             Xiant Technologies, Inc.'s Position Statement EXHIBIT 1-C                                   5 of 5
Case 1:19-cv-01849-WJM-NRN Document 91 Filed 01/22/20 USDC Colorado Page 18 of 26




 Sandberg, Scott

 From:                               Mike Cross <Mike.Cross@omtrial.com>
 Sent:                               Friday, January 3, 2020 10:42 AM
 To:                                 Sandberg, Scott
 Cc:                                 OBrien, John
 Subject:                            RE: Wilson v. Xiant - Notice of Deposition of Jason Suntych



 That is fine, but file it quickly. I will object vehemently to the postponement of the deposition. I have been trying to set
 depositions for three months.

 Mike Cross
 Mike.Cross@omtrial.com
 1700 Lincoln Street, Suite 2700
 Denver, CO 80203
 Denver: (303) 592-5900
 Los Angeles: (323) 403-5900
 Sioux Falls: (605) 432-8900
 www.OMTrial.com




 From: Sandberg, Scott <ssandberg@spencerfane.com>
 Sent: Friday, January 3, 2020 10:38 AM
 To: Mike Cross <Mike.Cross@omtrial.com>
 Cc: OBrien, John <jobrien@spencerfane.com>
 Subject: RE: Wilson v. Xiant- Notice of Deposition of Jason Suntych

 Mike-

 It looks like we will need to resolve this with a motion. I start a trial next week and I will not be able to confer about this
 until after that but we should confer again after you receive the documents.

 Thanks.

 Scott Sandberg
 Spencer Fane LLP

 1700 Lincoln Street, Suite 2000 1 Denver, CO 80203
 0 303.839.3723
 ssandberg@spencerfane.com I spencerfane.com


 From: Mike Cross <Mike.Cross@omtrial.com>
 Sent: Friday, January 3, 2020 10:35 AM
 To: Sandberg, Scott <ssandberg@spencerfane.com>
 Cc: OBrien, John <jobrien@spencerfane.com>
 Subject: RE: Wilson v. Xiant- Notice of Deposition of Jason Suntych

 Can you send me case law that supports the argument that I am compelled to conduct both depositions on the same
 day? For no w, our position remains the same, but I will certainly consider any authority you can provide.
                                                                1




                  Xiant Technologies, Inc.'s Position Statement EXHIBIT 1-D                                         1 of 4
Case 1:19-cv-01849-WJM-NRN Document 91 Filed 01/22/20 USDC Colorado Page 19 of 26




 Mike Cross
 Mike.Cross@omtrial.com
 1700 Lincoln Street, Suite 2700
 Denver, CO 80203
 Denver: (303)592-5900
 Los Angeles: (323) 403-5900
 Sioux Falls: (605) 432-8900
 www.OMTrial.com




 From: Sandberg, Scott <ssa ndberg@spencerfane.com>
 Sent: Friday, January 3, 2020 10:30 AM
 To: Mike Cross <Mike.Cross@omtrial.com>
 Cc: OBrien, John <jobrie n@spe ncerfane.com>
 Subject: RE: Wilson v. Xiant- Notice of Deposition of Jason Suntych

 Mike-

 We will be producing additional documents next week that will complete the production from Xiant's discovery
 responses. If you still have concerns after that then I suggest that we confer about what additional documents you
 believe are needed for a 30(b)(6) deposition. If we cannot come to an understanding for a joint fact and 30(b)(6)
 deposition at that time we will file a motion for protective order.

 Thanks.

 Scott Sandberg
 Spencer Fane LLP

 1700 Lincoln Street, Suite 2000 1 Denver, CO 80203
 0 303.839.3723
 ssandberg@spenceriane.com I spenceriane.com


 From: Mike Cross <Mike.Cross@omtrial.com>
 Sent: Friday, January 3, 2020 10:24 AM
 To: Sandberg, Scott <ssandberg@spencerfane.com>
 Cc: OBrien, John <jobrien@spencerfane.com>
 Subject: RE: Wilson v. Xiant- Notice of Deposition of Jason Suntych

 Scott,

 I am not in a position to take a 30(b)(6) deposition at this point. I still have not received documents sufficient to gain an
 understanding of what the past and current relationship was and is between Xiant and                   I am taking Suntych's
 deposition as fact witness to discover this information. If you object, you will need to file a motion for a protective order.
 Please do so quickly so we can get in front of the court on that issue and the failure to produce documents prior to the
 deposition currently set for January 22nd.

 Feel free to give me a call if you would like to discuss further.

 Mike


                                                                 2




                  Xiant Technologies, Inc.'s Position Statement EXHIBIT 1-D                                        2 of 4
Case 1:19-cv-01849-WJM-NRN Document 91 Filed 01/22/20 USDC Colorado Page 20 of 26




 Mike Cross
 Mike.Cross@omtrial.com
 1700 Lincoln Street, Suite 2700
 Denver, CO 80203
 Denver: (303) 592-5900
 Los Angeles: (323) 403-5900
 Sioux Falls: (605) 432-8900
 www .OMTrial.com




 From: Sandberg, Scott <ssandberg@ spencerfane .com>
 Sent: Friday, January 3, 2020 10:20 AM
 To: Mike Cross <Mike.Cross@omtrial.com>
 Cc: OBrien, John <job rien@spe ncerfane.com>
 Subject: RE: Wilson v. Xiant- Notice of Deposition of Jason Suntych

 Mike-

 Per our prior communications, Jason Suntych will be Xiant's 30(b)(6) designee and we will not agree to two separate
 depositions. If you intend to take a 30(b)(6) deposition of Xiant, please provide an additional notice with the 30(b)(6)
 subjects by January 10.

 Thanks.

 Scott Sandberg
 Spencer Fane LLP

 1700 Lincoln Street, Suite 2000 I Denver, CO 80203
 0 303.839.3723
 ssandberg@spencerfane.com I spencerfane .com


 From: Elisabeth Taute <Eiisabeth.Taute@ omtrial.com>
 Sent: Friday, January 3, 2020 10:17 AM
 To: OBrien, John <jobrien@spencerfane.com>; Sandberg, Scott <ssandberg@spencerfane.com>
 Cc: Mike Cross <M ike.Cross@omtrial.com>
 Subject: Wilson v. Xiant- Notice of Deposition of Jason Suntych

 Good Morning,

 Please see attached.

 **Please note our firm address has changed as reflected below**

 Sincerely,

 Elisa Taute


 OGBORN                 .,. 0


 1700 Lincoln Street, Suite 2700

                                                              3




                  Xiant Technologies, Inc.'s Position Statement EXHIBIT 1-D                                      3 of 4
Case 1:19-cv-01849-WJM-NRN Document 91 Filed 01/22/20 USDC Colorado Page 21 of 26




 Denver, CO 80203
 Denver: (303) 592-5900
 los Angeles: (323) 403-5900
 Sioux Falls: (605) 432-8900
 www.OMTrial.com

 This e-mail and any attachments thereto are intended only for use by the addressee(s) named herein and may contain legally
 privileged and/or confidential information. If you are not the intended recipient of this e-mail, you have received this e-mail in error
 and your use of such materials or any attachments thereto is strictly prohibited. If you have received this e-mail in error, please
 immediately notify me by reply e-mail and permanently delete the original and any copy of any e-mail and any printout thereof.
 These files and documents are legal documents that have been prepared by Ogborn Mihm, LLP.




                                                                    4




                   Xiant Technologies, Inc.'s Position Statement EXHIBIT 1-D                                                 4 of 4
Case 1:19-cv-01849-WJM-NRN Document 91 Filed 01/22/20 USDC Colorado Page 22 of 26




                                 IN THE UNITED STATES DISTRICT COURT
                                     FOR THE DISTRICT OF COLORADO

       Civil Action No. 19-cv-0 1849-WJM

       JOHN S. WILSON,

       Plaintiff,

       V.

       XIANT TECHNOLOGIES, INC.,

       Defendant.



                                  PLAINTIFF'S POSITION STATEMENT


               Plaintiff, John Wilson, in preparation for the telephonic discovery hearing set for January

        16, 2020, provides the following position:

               1. Combination of Jason Suntych 's Individual Deposition with Xiant's Fed. R. Civ. P.
                  30(b)(6) Deposition.

               "A deposition pursuant to Rule 30(b)(6) is substantially different from a witness's

       deposition as an individual. A 30(b)(6) witness testifies as a representative of the entity, his

       answers bind the entity and he is responsible for providing all the relevant information known or

       reasonably available to the entity." Sabre v. First Dominion Capital, 200 l WL 1590544, *I

       (S.D.N .Y. Dec. 12. 2001) (citing 8A Charles A. Wright, Arthur R. Miller, Richard L. Marcus,

       Federal Practice & Procedure,§ 2103 (2d ed. 1994) (rejecting the defendant's attempt to combine

       an individual and 30(b)(6) deposition, subjecting both to a single seven-hour limit). Depositions

       of an individual under 30(b )(I) and a corporation under 30(b)(6) "serve distinct purposes, impose

       different obligations on [the corporation], and involve different ramifications." Commodity




                                                 EXHIBIT 2                                               1 of 5
Case 1:19-cv-01849-WJM-NRN Document 91 Filed 01/22/20 USDC Colorado Page 23 of 26




       Futures Trading Com 'n v. Midland Rare Coin Exch. Inc., I999 WL 35I48749, *3 (S.D. Fla. July

       30, I999) (rejecting attempt to combine 30(b )(6) deposition of corporation and 30(b)(I) deposition

       of president of corporation in individual capacity). "The last sentence of Rule 30(b)(6) clearly

       states that 'subdivision 30(b)(6) does not preclude taking a deposition by any other procedure

       authorized in these rules."' !d. "[T]he fact that individually named witnesses have testified

       concerning a subject is generally no obstacle to a 30(b)(6) deposition on the same subject." Smith

       v. General Mills, Inc., 2006 WL 7276959 *5-6 (S.D. Ohio April I3, 2006) (citing Abbott Lab. v.

       Alpha Therapeutic Corp., 2001 U.S. Dist. LEXIS 8540, *5-6 (N.D. Ill. Jan. 3I, 200I) ("this Court

       finds that Abbott has the right to question Mr. Colton and Ms. Oberscheven as Rule 30(b)(6)

       witnesses on all matters relating to the Rule 30(b)(6) subjects for which [the corporation] has

       designated them, regardless of whether the same or similar questions were asked at their fact

       depositions")); see also Miller v. Union Pacific R. Co., 2008 WL 472447I, *2-3 (D. Kan. Oct. 24,

       2008) (denying motion for protective order seeking to preclude 30(b)(6) deposition where

       employees previously testified regarding designated topics, noting that a 30(b )(6) deposition "is

       separate and distinct from the deposition of an individual employee").

              Here, Plaintiff seeks to take a Rule 30(b)(l) deposition of Jason Suntych. This is a separate

       and distinct deposition than the Rule 30(b)(6) deposition ofXiant, which Plaintiff is not prepared

       to take at this time. The purpose of the Rule 30(b )(I) deposition of Suntych, among other things,

       is to learn the nature and extent of the agreement(s) between Xiant and                 which forms

       the basis for Plaintiffs claim for compensation. As fully explained in Plaintiffs response to

       Defendant's motion to dismiss, Plaintiff is not yet even aware of the full extent of the agreement(s)

       between Xiant and               A primary purpose for Suntych's deposition is to learn these facts.




                                                        2



                                                  EXHIBIT 2                                                2 of 5
Case 1:19-cv-01849-WJM-NRN Document 91 Filed 01/22/20 USDC Colorado Page 24 of 26




       It would be extremely prejudicial for Plaintiff to be forced to learn these facts for the first time and

       then be required to immediately take the Rule 30(b)(6) deposition of Defendant. Nothing in the

       rules allows a party to force the sequence of discovery in such a manner.

               At the same time, there is no prejudice to Defendant in permitting Plaintiff to take

       Suntych's deposition in his individual capacity now and a Rule 30(b)(6) deposition ofXiant later,

       as the rules certainly contemplate and permit. Suntych and counsel for both parties are all located

       in Colorado. Counsel for Plaintiff has offered to travel to Greely, where Xiant is located, to take

       the subsequent Rule 30(b )(6) deposition, if necessary. This is the first deposition of maybe a total

       of four for the entire case. Plaintiff has no intention of engaging in repetitive examination or

       harassment. Any such concern is attenuated by Xiant's ability to move for a protective order in the

       future in response to a Rule 30(b)(6) notice or specific examination.

              2. Xiant's Objection to Plaintiff's Request for Production No.4

               Plaintiff propounded the following request for production: "Produce all communications

       between                     Inc. and Defendant." Defendant responded:

              Subject to the Protective Order entered in this case, Xiant will produce written
              communications concerning Plaintiff and negotiations of the
                            To the extent this Request seeks additional documents, Xiant objects
              to the Request as irrelevant, unduly burdensome, and not proportional to the needs
              of this case. Xiant and            engage in frequent and detailed communications
              concerning scientific and technical specifications and matters that have no
              relevance to Plaintiff, the terms of the contract between Xiant, and            or
              any other issue in this case. These communications are voluminous, ongoing, and
              highly confidential.

       Subsequently, Defendant produced emails relating to the formation and execution of the

                              Defendant refuses to provide any additional communications between Xiant

       and




                                                          3



                                                   EXHIBIT 2                                                 3 of 5
Case 1:19-cv-01849-WJM-NRN Document 91 Filed 01/22/20 USDC Colorado Page 25 of 26




                Again, the purpose of this discovery request is to determine the full nature and extent of

       the agreement between Xiant and                     Xiant has asserted that the agreement is limited to

       the                                  Indeed, Xiant seeks dismissal of Plaintiffs claim, asserting that

       SEC regulations prohibit Plaintiff from seeking a commission on such an agreement. Plaintiff, on

       the other hand, asserts that the agreement between Xiant and                    extends well beyond the

                                        which purports to be a simple purchase of

       as a passive investment. As stated in Plaintiffs Complaint, the

       executed by Xiant and                      contemplates a paid trial, license fees, supply and use

       agreements, and equipment purchases, all contingent on the results of a paid trial. See Plf. Second

       Am. Com pl.,~~ 32-42. Plaintiff claims a right to compensation on any of these types of agreement.

       !d.   at~~   56-57. The communications between Xiant and                  will demonstrate the results of

       the paid trial and whether Xiant and                     have entered into any such agreements or are

       contemplating the same.

                For example, one email Xiant produced is from                                          executive

       managing the Xiant transaction, dated August 8, 2018 (the date of the execution of the

                                 which states: "Thanks to both of you for your patience in working through

       the agreements. We truly look forward to the future together! I will send an update email from the

                      It is early, but you will see that positive things are already happening!" (italics added).

       Xiant has failed to produce this "update email" or any other email not specifically related to the

                                        which is clearly the beginning of this relationship. Plaintiff has the

       right to discover the results of the trial, whether it is complete or ongoing, and whether Xi ant and

                       have entered into, are currently negotiating, or are even simply discussing other




                                                            4



                                                      EXHIBIT 2                                                 4 of 5
Case 1:19-cv-01849-WJM-NRN Document 91 Filed 01/22/20 USDC Colorado Page 26 of 26




       agreements. Plaintiff has the right to know if              has used or is using Xiant's technology,

        in what manner, at what volume, and for what compensation. All of this information is relevant to

       Plaintiff's damages as he seeks compensation based on the amount of revenue                provided

       or intends to provide for the use ofXiant's technology.

               Any confidentiality concerns have been eliminated by Plaintiff's stipulation to Defendant's

       request for a protective order and the entry of the same.


               Respectfully submitted this 15 1h day of January, 2020.



                                                        OGBORN MIHM, LLP

                                                        By: Is/ Michael P. Cross
                                                        Michael P. Cross, Atty. Reg. No. 38294
                                                        Murray Ogborn, Atty. Reg. No. 14508
                                                        1700 Lincoln Street, Suite 2700
                                                        Denver, Colorado 80203
                                                        Phone:     (303) 592-5900
                                                        Facsimile: (303) 592-5910
                                                        Attorneys for Plaintiff




                                                        5



                                                 EXHIBIT 2                                               5 of 5
